Name: COMMISSION REGULATION (EC) No 16/95 of 5 January 1995 on the issuing of import licences for certain processed mushroom products originating in China
 Type: Regulation
 Subject Matter: prices;  Asia and Oceania;  international trade;  tariff policy;  foodstuff
 Date Published: nan

 No L 4/10 Official Journal of the European Communities 6. 1 . 95 COMMISSION REGULATION (EC) No 16/95 of 5 January 1995 on the issuing of import licences for certain processed mushroom products originating in China whereas the issuing of licences qualifying for the exemp ­ tion from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 should accordingly be suspended for traditional importers, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 0, as amended by Regulation (EEC) No 1 122/92 (2), Having regard to Commission Regulation (EC) No 3107/94 of 19 December 1994 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of mushrooms from third countries (3), and in particular Article 6 (4) thereof, Whereas Article 6 (4) of Regulation (EC) No 3107/94 provides that if the quantities for which licences have been applied for exceed the balance available, the Commission is to fix a single percentage figure by which the quantities applied for are to be reduced and suspend the issuing of licences in response to subsequent applica ­ tions ; Whereas quantities of mushrooms originating in China and applied for on 2 and 3 January 1995 exceed the quantities available ; whereas the extent to which licences may be issued may accordingly be determined ; Whereas the quantities for which licences have been issued have reached the annual amount granted to China ; Article 1 Import licences applied for pursuant to Article 4 (1 ) (a) of Regulation (EC) No 3107/94 on 2 and 3 January 1995 and forwarded to the Commission on 4 January 1995 for mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 originating in China shall be issued, the endorsement laid down in Article 11 ( 1 ) of Regulation (EC) No 3107/94 being indi ­ cated, for up to 79,6 % of the quantity applied for. The issuing of licences which may qualify for exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 is hereby , suspended for applications under Article 4 (1 ) (a) of Regulation (EC) No 3107/94 lodged from 4 January 1995. Article 2 This Regulation shall enter into force on 6 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 1995. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 183, 4. 7. 1981 , p. 1 . (4 OJ No L 117, 1 . 5. 1992, p. 98 . (3) OJ No L 328, 20 . 12. 1994, p. 37.